DETAILED ACTION
Status of Claims
Claims 1-3, 5-10, and 12-20 are pending.
Claims 1, 5, 10, and 12-18 were amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2021 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 5 and 12-14 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 04 February 2021. Accordingly, the objections to the claims have been withdrawn.	
Claim Rejections - 35 USC § 112
Claims 15-17 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 04 February 2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker et al. (US 8939403), herein referred to as Hacker, in view of Schliwa et al. (US 20150284097), herein referred to as Schliwa, and Young et al. (US 20160264246), herein referred to as Young.
Regarding claim 1, Hacker discloses a retaining assembly (fig 5) for securing a trolley (“galley carts”; see col 2, lines 57-59) within an aircraft galley compartment (60), the retaining assembly comprising: a turn button assembly (72) including at least one turn button rotatably connected to a front edge of the aircraft galley compartment (see fig 5), the at least one turn button configured to secure the trolley within the aircraft galley compartment, wherein the at least one turn button is configured to rotate between a first position (i.e., position in which 72 is rotated 90 degrees from the position shown in fig 5) for allowing insertion or release of the trolley from the aircraft galley compartment and a second position (position shown in fig 5) for securing the trolley within the aircraft galley compartment; and a turn button recess (70) disposed on an inner surface (surface shown in fig 5) of a panel door (62) hingedly coupled (via 64) to an edge of an opening for the aircraft galley compartment at a position that is complementary to a position of the at least one turn button on the front edge of the aircraft galley compartment, wherein the turn button recess is configured to receive the at least one turn button of the turn button assembly within the turn button recess when the at least one turn button is in the second 

Hacker does not disclose wherein the at least one turn button of the turn button assembly is disposed on a front, vertically-oriented side edge of the aircraft galley compartment or wherein the at least one turn button is positioned at or below a vertical position of a center of gravity (COG) of the trolley to prevent fore and/or aft movement and rotation of the trolley while experiencing flight or crash loads. 

However, the turn buttons of Hacker would function equally well on any side edge of the aircraft galley compartment. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have mounted at least one turn button on a front, vertically-oriented side edge of the aircraft galley compartment in order to increase the stability and security of the trolley within the aircraft galley compartment, since it has been held that mere duplication of the essential working parts of a device as well as rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04. 

Additionally, Schliwa discloses that it is known in the art for a trolley (20) to be secured within an aircraft galley compartment (see fig 1) with turn buttons (26) similar to those taught by Hacker, wherein the turn buttons are disposed on both a front, horizontally-oriented upper edge and a front, vertically-oriented side edge of the aircraft galley compartment (see fig 2) and wherein the turns buttons disposed on the front, vertically-oriented side edge are disposed at or below a vertical position of a center of gravity (COG) of the trolley to prevent fore and/or aft movement and rotation of the trolley while experiencing flight or crash loads (see fig 2). The 

Furthermore, Hacker does not disclose a door latch bar mounted to a front edge of the aircraft galley compartment, the door latch bar configured to secure the panel door to the front edge of the aircraft galley compartment. 

However, it is clear from Figures 1 and 5 that the panel door has some mechanism to maintain the panel door in a closed configuration.

Additionally, Young discloses that it is known in the art for a panel (404) of a galley assembly (see figs 9A-9C) to include a latching mechanism (420) comprising a door latch bar (406) mounted to a front edge of an adjacent structure (402) to which the panel is secured. The purpose for including the latching mechanism is to provide means for securing the panel to an adjacent structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retaining assembly disclosed by Hacker with a latching mechanism, including a door latch bar, as taught by Young in order to provide means for securing the panel door to the galley compartment.
Regarding claim 2, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 1, further comprising at least one door stop (door surfaces that define each vertical edge 
Regarding claim 3, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 2, wherein the at least one door stop is configured to contact a respective turn button of the turn button assembly when the respective turn button is in the first position, thereby preventing the panel door from fully closing over the opening for the aircraft galley compartment (see Hacker fig 5; note that when each 72 is in its first position, the door surfaces that define each vertical edge of recess 70 will contact the respective 72).
Regarding claim 5, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 1, further comprising a door latch recess (Young 422) disposed on the inner surface of the panel door at a position that is complementary to a position of the door latch bar on the front edge of the aircraft galley compartment (see Young figs 9A-9C).
Regarding claim 6, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 5, wherein the door latch bar is configured to fit within the door latch recess when the panel door is in a fully closed position over the opening to the aircraft galley compartment (see Young fig 9C).
Regarding claim 7, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 6, wherein the door latch recess includes a door latch pawl (Young 430) configured to engage the door latch bar received within the door latch recess when the panel door is in the fully closed position (see Young fig 9C).
Regarding claim 8, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 7, wherein engagement of the door latch bar with the door latch pawl is configured to 
Regarding claim 9, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 4, wherein the door latch bar is mounted to the front edge of the aircraft galley compartment adjacent to the at least one turn button of the turn button assembly (per the combination of Hacker and Young; see Hacker fig 5).
Regarding claim 10, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 1, wherein the at least one turn button, when in the second position for securing the trolley within the aircraft galley compartment, is configured to abut at least a portion of a front surface of the trolley (note that it is the position of the examiner that each 72 of Hacker is structurally capable of abutting a front surface of a galley cart without modification).
Regarding claim 12, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 1, wherein the at least one turn button is positioned on the front, vertically-oriented side edge of the aircraft galley compartment at or below a vertical position of a center of gravity of the trolley secured within the aircraft galley compartment to prevent fore and/or aft movement and rotation of the trolley within the aircraft galley compartment (see Schliwa fig 2).
Regarding claim 13, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 1, wherein the first position of the at least one turn button for allowing insertion or release of the trolley from the aircraft galley compartment corresponds to a substantially vertical orientation of the at least one turn button (see Schliwa fig 2 and note that the lower 26 
Regarding claim 14, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 1, wherein the second position of the at least one turn button for securing the equipment item within the aircraft galley compartment corresponds to a substantially horizontal orientation of the at least one turn button (see Schliwa fig 2).
Regarding claim 15, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 1, further comprising an additional turn button assembly including at least one additional turn button, wherein the at least one additional turn button of the additional turn button assembly is disposed on a front, horizontally-oriented upper edge of the aircraft galley compartment (see Hacker fig 5 and Schliwa fig 2).
Regarding claim 16, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 15, wherein a first position of the at least one additional turn button for allowing insertion or release of the trolley from the aircraft galley compartment corresponds to a substantially horizontal orientation of the at least one additional turn button (see Hacker fig 5 and Schliwa fig 2; note that 72 of Hacker and the upper 26 of Schliwa would be oriented as claimed to allow for insertion or release of the trolley from the aircraft galley compartment).
Regarding claim 17, Hacker (in view of Schliwa and Young) discloses the retaining assembly of Claim 15, wherein a second position of the at least one additional turn button for securing the trolley within the aircraft galley compartment corresponds to a substantially vertical orientation of the at least one additional turn button (see Hacker fig 5 and Schliwa fig 2).
Claim 18 is rejected as applied to claim 1 above, with Hacker (in view of Schliwa and Young) further disclosing an aircraft galley compartment (Hacker 60) disposed within an aircraft galley monument (Hacker fig 1), the aircraft galley compartment comprising: an enclosure (see Hacker 
Claim 19 is rejected as applied to claim 2 above.
Claim 20 is rejected as applied to claim 3 above.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 13, 2021